DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
This office action is in response to communication(s) filed on 12/15/20. 
There are a total of 19 claims pending in this application; of the previous 23 claims, claims 1, 10, 15 and 22 have been amended; claim 21 has been canceled; claim 24 has been added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-11, 15-16, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer et al. (US 20180335956) in view of Hiramoto (US 20190286575).

	As to claim 1 Iyer teaches:

 2a direct-memory access (DMA) engine (Fig 2 element 254) the DMA engine configured to: 
issue a translation request to a host computer system regarding an 4untranslated address; ([0052], [0059] the IOMMU is part of the host) 

receive an address translation comprising a translated address 6corresponding to the untranslated address; ([0059] the DMA engine performs the requests received from the application so it is obvious that it has received the translated address necessary to perform the access) Iyer doesn’t explicitly teach: “an address translation cache; an address translation buffer; store the address translation in the address translation buffer.” Hiramoto teaches:

an address translation cache; ([0031] teaches an address translation buffer TLB which is a type of cache)

an address translation buffer; ([0030-0031] teaches an address translation table ATT in the main memory (which is part of each device (Node n) – see element M-MEM of figure 2)

store the address translation in the address translation buffer. ([0031] teaches an address translation table (buffer) – it is obvious that address translations are stored in the address translation table)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Iyer and Hiramoto. The motivation would have been to improve the system efficiency by buffering address translations so that the translation processing wouldn’t have to be repeated each time a translation was needed.

As to claim 2 Iyer teaches:

wherein the DMA engine is further configured to: remove the address translation from the address translation buffer; and initiate a DMA operation using the translated address ([0059])

As to claims 10 and 15 (using claim 10 as exemplary) Iyer teaches:

receiving an untranslated address; ([0059] the application issues a read request – the DMA issues a translation request for the address so it receives an untranslated address)

dispatching to a host computer system a request to translate the untranslated address; ([0052], [0059] the IOMMU is part of the host)

receiving from the host computer system an address translation comprising a translated address corresponding to the untranslated address; ([0059] the DMA engine performs the requests received from the application so it is obvious that it has received the translated address necessary to perform the access) Iyer doesn’t explicitly teach: “storing the address translation in an address translation buffer, the address translation buffer being a queue or memory element configured for storing address translations.” Hiramoto teaches:

storing the address translation in an address translation buffer, wherein the electronic device includes both the address translation buffer and an address translation cache. ([0031] teaches an address translation table (examiner equates this to the claimed buffer) and an address translation buffer which is implemented as cache in each device - it is obvious that address translations are stored in the address translation table)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Iyer and Hiramoto. The motivation would have been to improve the system efficiency by buffering address translations so that the translation processing wouldn’t have to be repeated each time a translation was needed.

	As to claim 3 Iyer teaches:

wherein the DMA engine comprises: 2a translation component configured to issue the translation request and receive the address translation; and 4a DMA component configured to initiate the DMA operation. ([0059] the DMA engine requests the translation and initiates the operation and sends interrupts upstream when complete)

	As to claim 4 Iyer teaches:

wherein the DMA engine comprises 2the address translation buffer ([0059] the driver programs the address of the data into DMA engine and the DMA engine requests a translation)

As to claims 11 and 16 (using claim 11 as exemplary), Iyer teaches:

removing the address translation from the address translation buffer; delivering the address translation to a processor residing on the electronic device; and initiating a direct memory access operation using the translated address ([0059] the examiner interprets the DMA engine as the claimed processor)

	As to claim 22 Hiramoto teaches:

wherein the address translation cache includes dedicated cache operating circuitry that is not present in the address translation buffer. ([0031] the network interface (which contains the TLB cache) is physically separate from the main memory which contains the address translation table (buffer) – see figure 2)
	
As to claim 24 Hiramoto teaches:

wherein the address translation cache and the address translation buffer store address translations to be used for communications on a peripheral component interface express (PCIe) fabric. ([0036], [0046] and [0052-0053])

Claims 5, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer et al. (US 20180335956) in view of Hiramoto (US 20190286575) and further in view of Baxter (US 20030188098).

	As to claims 5, 12 and 17 (using claim 5 as exemplary), Iyer and Hiramoto teach all of the limitations of claims 1, 10 and 15 as above. Iyer and Hiramoto don’t explicitly teach: “the address translation buffer is implemented as a first-in first-out queue” Baxter teaches:

the address translation buffer is implemented as a first-in first-out queue. ([0033-0034], [0053] teaches using a DMA/OR engine that uses a FIFO)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Iyer, Hiramoto and Baxter. The further motivation would have been to use the well-known in the art FIFO so that the requests could readily be serviced in the order received and design can be simplified.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Iyer et al. (US 20180335956) in view of Hiramoto (US 20190286575) and further in view of King et al. (US 20150058597).

	As to claim 6, Iyer and Hiramoto teach all of the limitations of claim 1 as above. Iyer and Hiramoto don’t explicitly teach: “the address translation buffer is implemented as a content associative 11 DEV 2020-12-09 200446 ApplicationInventors: Philip Ng, et al.memory” King teaches:

 2the address translation buffer is implemented as a content associative 11 DEV 2020-12-09 200446 ApplicationInventors: Philip Ng, et al.memory. ([0036] teaches using a CAM for translation tables in a DMA application)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Iyer, Hiramoto and King. The further motivation would have been to use the CAM for their well-known speed improvements in doing table lookup.

Claims 7 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Iyer et al. (US 20180335956) in view of Hiramoto (US 20190286575) and further in view of Klein et al. (US 20170371816).

	As to claims 7 and 18 (using claim 7 as exemplary), Iyer and Hiramoto teach all of the limitations of claims 1 and 15 as above. Iyer and Hiramoto don’t explicitly teach: “wherein the address translation is 2purged from the address translation buffer upon” Klein teaches:

wherein the address translation is 2purged from the address translation buffer upon use. ([0023])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Iyer, Hiramoto and Klein. The further motivation would have been to flush addresses which have been used and are no longer need so the buffer space can be reclaimed for new addresses.

Claims 8, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer et al. (US 20180335956) in view of Hiramoto (US 20190286575) and further in view of Raj et al. (US 20120254582).

	As to claims 8, 13 and 19 (using claim 8 as the exemplary claim), Iyer and Hiramoto teach all of the limitations of claims 1, 10 and 15. Iyer and Hiramoto don’t explicitly teach: “wherein the DMA engine is further configured to: receive from the host computer system an invalidation request; snapshot address translations stored in the address translation buffer; and flush the snapshotted address translations from the address translation buffer” Raj teaches:

wherein the DMA engine is further configured to: 
receive from the host computer system an invalidation request; ([0022])

snapshot address translations stored in the address translation buffer; (abstract, [0010], [0015], [0022], claim 7)

flush the snapshotted address translations from the address translation buffer ([0022])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Iyer, Hiramoto and Raj. The further motivation would have been to optimize uptime by migrating memory sections, which include the translated addresses that have experienced a lot of soft failures before the memory has a hard failure.

Claims 9, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer et al. (US 20180335956) in view of Hiramoto (US 20190286575) and further in view of Sankaran et al. (US 20180011651).

	As to claims 9, 14 and 20 (using claim 9 as the exemplary claim), Iyer and Hiramoto teach all of the limitations of claims 1, 10 and 15. Iyer and Hiramoto don’t explicitly teach: “wherein the DMA engine is further 2configured to: receive from the host computer system an invalidation request, wherein the 4invalidation request identifies one or more target addresses; identify address translations stored in the address translation buffer that match the one or more 6target addresses; and flush address translations from the address translation buffer until all identified address 8translations have been removed from the address translation buffer” Sankaran teaches:

wherein the DMA engine is further 2configured to: 
receive from the host computer system an invalidation request, wherein the 4invalidation request identifies one or more target addresses; ([0044] the IOMMU (which is part of the host in the Iyer reference) sends an invalidation request for an (address) translation in the ATC)

identify address translations stored in the address translation buffer that match the one or more 6target addresses; flush address translations from the address translation buffer until all identified address 8translations have been removed from the address translation buffer ([0044] the translation is cleared so it must have been identified)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Iyer, Hiramoto and Sankaran. The motivation would have been to optimize memory usage by freeing up stale addresses

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Iyer et al. (US 20180335956) in view of Hiramoto (US 20190286575) and further in view of Heller (US 20110320661).

As to claim 23, Iyer and Hiramoto teach all of the limitations of claim 1 as above. Iyer further teaches:

wherein operations for … accessing the address translations in the address translation buffer are performed by firmware ([0059] drivers are typically firmware) Iyer and Hiramoto don’t explicitly teach “wherein operations for storing address translations in the address translation buffer… are performed by firmware” Heller teaches:

wherein operations for storing address translations in the address translation buffer… are performed by firmware (at least paragraphs 2-3 and 64 which teaches firmware updating (storing address translations) an address translation table)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Iyer, Hiramoto and Heller. The motivation would have been to protect shared resources from being accessed by multiple processors at the same time.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
In response to applicant’s arguments (on pages 7-11) with regard to the independent claim(s) 1, 10 and 15 rejected under 35 U.S.C. 103 that the Hiramoto reference does not teach/suggest the claimed feature "an electronic device, comprising: an address translation cache; an address translation buffer; and a direct-memory access (DMA) engine”; applicant's arguments have fully been considered, but are not found to be persuasive.
The examiner respectfully disagrees. Hiramoto at paragraphs 30-31 teaches an address translation table in each device, which the examiner equates to the claimed buffer, and an address translation buffer which is implemented as cache in each device and which the examiner interprets as the claimed address translation cache. Hiramoto wasn’t used to teach the DMA engine. The examiner cited Iyer for this teaching (see rejections of claims 1, 10 and 15 above).
	Applicant’s arguments that the dependent claims are allowable because the independent claims from which they depend are allowable are moot since claim the independent claims stand rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T MODO whose telephone number is (571)270-7129.  The examiner can normally be reached on M-TH, 8AM-6PM, F 4 hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571)270-10230-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD MODO/
Examiner, Art Unit 2181

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181